Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 5 January 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,15,16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US PG PUB No. 20180285140) in view of Nakajima (US Pat No. 9454497)
As per claim [1,15,16], a computerized method for dynamically allocating memory between containers (see FIG 1: 150, 151) that run on shared operating system kernel (see FIG 1: 152) of a computing device, each container being an isolated user-space instance (see [0023]), the method comprising:
assigning a first portion of memory to a first container (see FIG 1: 122) and a second portion of memory to a second container different from the first container (see FIG 1: 126), 
However, Kaplan does not expressly disclose but in the same field of endeavor Nakajima discloses 
the first portion and the second portion overlapping to form a shared portion of memory assigned to both the first container and the second container (see Nakajima FIG 4: 412 and CO 10 LINES 24-31);
during a first time interval, caching first data in a particular page of the shared portion by first data storage software executing within the first container (see Nakajima FIG 5: 514 and COL 11 LINES 30-40);
during a second time interval, which occurs entirely after the first time interval has ended, caching second data different from the first data in the particular page of the shared portion by second data storage software different from the first data storage software and executing within the second container (see Nakajima FIG 5: 514 and COL 11 LINES 30-40);
during the first time interval, selectively enabling the first data storage software to access the particular page and blocking the second data storage software from accessing the particular page (see Nakajima FIG 6: 602 and COL 12 LINES 34-44); and
during the second time interval, selectively enabling the second data storage software to access the particular page and blocking the first data storage software from accessing the particular page (see Nakajima FIG 6: 602 and COL 12 LINES 34-44).
It would have been obvious to modify Kaplan to implement an overlapping portion of memory as taught by Nakajima.
The suggestion/motivation for doing so would have been for the benefit of inter-virtual machine communication (see Nakajima COL 12 LINES 25-33)
Therefore it would have been obvious to modify Kaplan to further implement an overlapping portion of memory as taught by Nakajima for the benefit of inter-virtual machine communication to arrive at the invention as specified in the claims. 
As per claim 19, the method of claim 1 
wherein the first portion of memory and the second portion of memory are both drawn from system memory of the computing device (see FIG 1: 120 and [0012]), the first portion of memory and the second portion of memory both sharing a single low-level address space  (see Kaplan [0013]).
I. RESPONSE TO ARGUMENTS
The previous grounds of rejection are withdrawn. 
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KALPIT PARIKH/
Primary Examiner, Art Unit 213